Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a compression element” in line 3 of claim 1 and line 10 of claim 4, interpreted as a plurality of compressors as taught in ¶ 29 of the specification as filed and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It will be noted that although “a utilization unit” in line 5 of claim 1 and lines 1-2 of claim 4 uses the generic placeholder term “unit” paired with the functional language “utilization”, this element has not been interpreted under 35 U.S.C. 112(f) because the unit is taught to have the structure of a utilization heat exchanger which is sufficient for “utilization” of the cooling capacity supplied by the heat source unit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 teaches that “the heat source controller drives the compression element when the compression element is in a stopped state” and further teaches a pressure of suction side refrigerant exceeding a predetermined value.  This teaching appears to be contradictory as it teaches that the compression element is both stopped and driven at the same time and appears to teach the compressor generating a pressure difference while it is stopped.  For this reason, the state and operation of the compression element required by claim 2 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.

Claim 5 includes teachings equivalent to those of claim 2 and is rejected for the same reasons set forth above with regard to this claim.
For purposes of examination, claims 2 and 5 have been interpreted as requiring that the controller drive the compression element to start operating in response to the suction side pressure.
Claims 7 and 8 are rejected as depending upon rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    514
    597
    media_image1.png
    Greyscale

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. JP2013174402 A to Tanaka et al. in view of Japanese Publication No. JPH04110556 A to Sugiyama.  Copies and English language translations of these documents were provided by applicant with the Information Disclosure Statement of 29 March 2022.  Citations to Tanaka are directed to the translation provided by applicant.  Examiner has provided a new translation of Sugiyama including paragraph numbers to make citations to the teachings of this reference easier.

Tanaka teaches limitations from claim 1 in fig. 1, shown above, a refrigeration apparatus using carbon dioxide as a refrigerant (as taught in the Abstract of Tanaka), the refrigeration apparatus comprising: 
a heat source unit (3) having a compression element (compressor 11, equivalent to the multiple compressors of the present invention by the inclusion of multiple compression chambers 18 and 20 within the compressor 11), a heat source heat exchanger (gas cooler 28), and a heat source controller (60); and 
a utilization unit (either of showcase units 5A and 5B) having a utilization heat exchanger (evaporators 47A and 47B, respectively, not shown in fig. 1), a utilization expansion valve (46A and 46B, respectively), and a utilization controller (taught but not numbered in ¶ 67), 
wherein the heat source unit (3) and the utilization unit (5A/B) are connected (as shown in fig. 1), 
opens the utilization expansion valve (46A/B) when heat exchange in the utilization heat exchanger (47A/B) is required (on the basis of the internal temperatures of the showcases as taught in ¶ 67).
Tanaka does not teach the heat source unit transmitting a drive permission signal to the utilization controller indicating the compressor to be drivable, or the utilization controller including a relay closed in response to the drive permission signal.  Sugiyama teaches a split air conditioning system having an outdoor unit (2) and an indoor unit (3) and having a serial signal line communicating therebetween, the outdoor unit and indoor unit having a respective outdoor control unit *7) and indoor control unit (35).  Sugiyama teaches that a supply voltage synchronization signal is provided by the outdoor control unit (7) while the operating status of the outdoor unit (2) is not abnormal and that the signal is no longer generated when an abnormality (such as an abnormal decrease in pressure) occurs, resulting in a stopping of the compressor of the outdoor unit, the indoor control unit (35) determining the status of the outdoor unit from this signal and controls the indoor unit in response to an abnormality (“executing various control”), the unit (35) including a transistor (48, equivalent to the claimed relay) which “is turned on in response to the information signal”.  (Refer to the Abstract of Sugiyama, as well as ¶¶ 61, 65, and 79-81.)  Regarding the teaching that the drive permission signal is not transmitted when the compression element is not drivable and is transmitted when the element is drivable, the invention of Sugiyama teaches two different versions of the signal being transmitted, with one indicating an abnormality and one indicating the lack of an abnormality.  This signal indicating the lack of an abnormality meets the limitations of the recited permission signal as it is only transmitted when the outdoor controller determines an abnormality and thus that the compressor should not be driven.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Regarding claim 2, Tanaka does not teach that the heat source controller drives the compressor to start from a stopped state when the pressure at the suction of the compressor exceeds a predetermined first pressure.  Sugiyama teaches in ¶¶ 79-80 and 97 that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and is restarted when the low pressure side is judged normal again.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Regarding claim 3, Tanaka does not teach that a permission signal is not transmitted when the when the heat source unit is unable to operate normally.  Sugiyama teaches in ¶¶ 79-80 and the abstract of his invention that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and that this stopping represents a protection of the outdoor unit in the event of this low pressure abnormality (¶ 63).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Regarding the limitations of claim 4, refer to the above rejection of claim 1.

Regarding the limitations of claim 5, refer to the above rejection of claim 2.

Regarding the limitations of claim 6, refer to the above rejection of claim 3.

Regarding claim 7, Tanaka as modified by Sugiyama teaches the limitations of claim 2 from which claim 7 depends as set forth above.  Tanaka does not teach that a permission signal is not transmitted when the when the heat source unit is unable to operate normally.  Sugiyama teaches in ¶¶ 79-80 and the abstract of his invention that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and that this stopping represents a protection of the outdoor unit in the event of this low pressure abnormality (¶ 63).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.
.
Regarding claim 8, Tanaka as modified by Sugiyama teaches the limitations of claim 5 from which claim 8 depends as set forth above.  Tanaka does not teach that a permission signal is not transmitted when the when the heat source unit is unable to operate normally.  Sugiyama teaches in ¶¶ 79-80 and the abstract of his invention that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and that this stopping represents a protection of the outdoor unit in the event of this low pressure abnormality (¶ 63).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent No. 4,142,375 to Abe to al, teaches in col. 2, lines 11-32, an air conditioning unit un which a main control circuit generates a permission signal permitting operation off the compressor motor for starting the system’s operation based on instant operating conditions, such as an indoor air temperature being outside of a predetermined range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        21 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763